DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 5, the phrases further comprising a second layer, and the second layer is connected to and overlays a first layer are unclear.  Claim 1 as amended now requires first and second layers.  Are these layers of Claim 5 somehow different from those of Claim 1?  If so, their relationship is confusing. 
In regards to Claim 14, the phrase wherein multiple layers of the insulating sleeves are used is unclear.  As amended, Claim 10 now requires the sleeve to have first and second layers.   Are these the same layers as the multiple layers of Claim 14?  If not, then is Applicant truly trying to claim multiple layers of sleeves, with each of these sleeves likewise comprising multiple layers?  Examiner is not sure where support for this interpretation would be found.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8-10, and 12-15 is/are rejected, to the degree definite, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukushima et al (5639552) in view of King et al (5343895).
Fukushima teaches a component capable of use as an insulated exhaust component, the component comprising:
a hollow tubular member (Detail 43);
an insulating sleeve (Figure 12, Detail 40) positioned around at least a portion of the hollow tubular member, wherein the sleeve comprises sleeve reinforcing fibers (Details 12) and a heat curable material (Detail 13): and
wherein the insulating sleeve is configured to form a rigid, heat resistant, and nonflammable cover for at least the portion of the hollow tubular member when the sleeve is heated to a predetermined temperature (Column 4, lines 59-63).
While Fukushima essentially teaches the invention as detailed, it fails to specifically teach providing multiple, duplicate layers.  King, however, teaches that it is well known in the heat resistive sleeve art to provide multiple, duplicative layers (Abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide multiple layers, so as to better protect the component the sleeve is being applied to.  The ordinarily skilled artisan, presented with the materials as taught by Fukushima, and the duplicative layers as taught by King, would understand the benefits of multiple layers having the same materials.
In regards to Claim 2, Fukushima teaches the sleeve reinforcing fibers are made from at least one selected from the group consisting of glass, carbon, basalt, aramid and metal (Column 3, lines 13-14).
In regards to Claim 3, Fukushima teaches the heat curable material comprises at least one selected from the group consisting of Poly(p-phenylene sulfide), Polyetherimide, Polyether ether ketone, Polysulfone, Polyphthalamide, nylon, polyester and polypropylene (Column 3, lines 14-17).
In regards to Claims 8 and 9, Fukushima would have to operate at a predetermined operating temperature lower than the melting point of the heat curable material.  Otherwise the heat-curable material would be compromised, rendering the device inoperable.  The materials taught by Fukushima have a melting point of at least 250°F.
Fukushima also teaches a method of manufacturing an insulated exhaust component, the method comprising the steps of:
providing a hollow tubular member (Figure 12, Detail 43);
forming a rigid, heat resistant, and non-flammable cover (Figure 12) positioned around at least a portion of the hollow tubular member, wherein forming the cover further comprises:
providing an insulating sleeve (Detail 40) positioned around at least a portion of the hollow tubular member, wherein the sleeve comprises sleeve reinforcing fibers (Details 12) and a heat curable material (Detail 13); 
cutting the insulating sleeve into a desired shape (Figure 112 shows a cut length);
wrapping and covering at least the portion of the hollow tubular member with the insulating sleeve (Figure 12);
heating the hollow tubular member wrapped in the insulating sleeve to a predetermined temperature (Column 4, lines 59-63); and
allowing the hollow tubular member and the insulating sleeve to cool (Column 3, line 63) so that the insulating sleeve hardens maintains its shape about the hollow tubular member to form the rigid, heat resistant, and non-flammable cover (cover would be stiffer, able to resist heat, and the materials are non-flammable).
While Fukushima essentially teaches the invention as detailed, it fails to specifically teach providing multiple, duplicate layers.  King, however, teaches that it is well known in the heat resistive sleeve art to provide multiple, duplicative layers (Abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide multiple layers, so as to better protect the component the sleeve is being applied to.  The ordinarily skilled artisan, presented with the materials as taught by Fukushima, and the duplicative layers as taught by King, would understand the benefits of multiple layers having the same materials.
In regards to Claim 12, Fukushima teaches the sleeve reinforcing fibers are made from at least one selected from the group consisting of glass, carbon, basalt, aramid and metal (Column 3, lines 13-14).
In regards to Claim 13, Fukushima teaches the heat curable material comprises at least one selected from the group consisting of Poly(p-phenylene sulfide), Polyetherimide, Polyether ether ketone, Polysulfone, Polyphthalamide, nylon, polyester and polypropylene (Column 3, lines 14-17).
In regards to Claim 14, Fukushima teaches multiple layers of the insulating sleeves are used to wrap and cover the hollow tubular member (Figure 14).
In regards to Claim 15, Fukushima would have to operate at a predetermined operating temperature lower than the melting point of the heat curable material.  Otherwise the heat-curable material would be compromised, rendering the device inoperable.  
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukushima in view of King, and further in view of Chien et al (20070049148).
While the combination of Fukushima in view of King essentially teaches the invention as detailed, it fails to specifically teach forming components from knitted fabrics rather than woven fabrics.  Chien, however, teaches that this is already well known in the art (Claim 7).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized a knit fabric rather than a woven fabric, so as to provide a fabric without a seam.  A woven fabric would require a seam, which would have to be sewn.  The ordinarily skilled artisan, presented with the two options, would be more than capable of deciding which fabric structure to choose without undue experimentation.  The knit structure would provide the same basic function of being in a fabric form for positioning around the hollow tubular member, but with the added benefit of not requiring a seam.
Terminal Disclaimer
The terminal disclaimer filed on 21 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10295109, 9976687, 9388515, 10293544, and 10591104, as well as any patent granted on U.S. Patent Application No. 16/818395, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Specifically, Applicant has amended the claims to require the first and second portions to now be first and second layers.  This structural change has been addressed in the rejection above.
Allowable Subject Matter
Claims 16-21 are allowed.
Claims 4, 6, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732